              Case 8:19-bk-04614-MGW         Doc 31    Filed 08/20/19     Page 1 of 55



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

IN RE:
                                                                CASE NO.: 8:19-bk-04614-MGW
NEIL EDWARD HASELFELD,                                          Chapter 7

      Debtor.
__________________________________/


 CREDITOR, BANK OF AMERICA, N.A.’S RESPONSE TO DEBTOR’S OBJECTION
            TO MOTION FOR RELIEF FROM AUTOMATIC STAY

         Creditor, Bank of America, N.A. (“BOA”), through counsel, files this response to Debtor’s

Objection to Motion for Relief from Automatic Stay [DE 27] (“Response”), and in support states:

                                         BACKGROUND

         1.      On or about July 8, 2010, BOA initiated a foreclosure action against the Debtor in

the Circuit Court of the Twelfth Judicial Circuit, in and for Sarasota County, Florida, styled Bank

of America v. Haselfeld, et al., Case Number. 2010-CA-007042 (NC) (the “Foreclosure Action”).

         2.      The basis for the Foreclosure Action is a mortgage executed and delivered by Neil

E. Haselfeld (“Debtor”) to BOA recorded in the Official Records Instrument #2006114902 of the

Public Records of Sarasota County, Florida (the “Mortgage”) for a property located at 3006

Hawthorne Street, Sarasota, Florida. The Mortgage secured the payment of a promissory note in

the original principal amount of $156,000.00 (the “Note”). [A true and correct copy of the

Mortgage is attached to the Motion for Stay Relief as Exhibit “A”].

         3.      On July 26, 2018, the Court in the Foreclosure Action entered a Uniform Judgment

of Mortgage Foreclosure in favor of Bank of America, N.A. (“Final Judgment”). [A true and

correct copy of the Final Judgment is attached to the Motion for Stay Relief as Exhibit “B”].




                                                  1
            Case 8:19-bk-04614-MGW           Doc 31     Filed 08/20/19     Page 2 of 55



       4.      Debtor, on April 1, 2019, filed a lawsuit against Bank of America, N.A. for

Declaratory Judgment seeking to have the state court determine his interest in the property subject

to the Final Judgment (“Declaratory Action”). [A copy of the Complaint is attached to the Motion

for Stay Relief as Exhibit “C”]. The Debtor fails to list the lawsuit on his schedules.

       5.      On May 9, 2019, Debtor recorded a Notice of Lis Pendens in the Public Records of

Sarasota County, Florida, Instrument #2019060345 stating that his right in the subject property is

superior. [A copy of the Lis Pendens is attached hereto as Exhibit “1”]. The Lis Pendens includes

a notice of secured status based on a supposed secured interest in the subject property in the amount

of $500,000 together with interest rate at seven percent (7%) per annum based on labor,

maintenance, and materials furnished by the Debtor. The subject property is the Debtor’s primary

residence. This secured interest was not listed on the Debtor’s schedules. The notice refers to an

Affidavit of Secured Interest dated May 9, 2012, Instrument #2012059371. [A copy of the

Affidavit is attached hereto as Exhibit “2”].

       6.      There seems to be no limitation to the documents the Debtor has filed in the public

records as it relates to the subject property since his acquisition in August 26, 2002:

               a. Affidavit of Neil E. Haselfeld recorded February 28, 2012;
               b. Deed recorded September 7, 2012 – Debtor conveying the subject property to
                  himself.
               c. Memorandum of Trust Establish For the – Church of Jobe Trust and Payment
                  Bond recorded April 4, 2013;
               d. Church of Jobe Trust – Schedule A: Property Schedule recorded April 4, 2013;
               e. General Warranty Deed recorded April 5, 2013 – Debtor conveying the subject
                  property to Church of Jobe Trust;
               f. Grant of Possessory Right and Beneficial Trust recorded July 19, 2013 –
                  granting the Debtor a lifetime possessory right in the subject property;
               g. Affidavit of Truth recorded October 23, 2013;
               h. Quitclaim Deed recorded February 1, 2019 – Debtor conveying the subject
                  property to the Church of Jobe Trust; and
               i. Notice of Lis Pendens recorded May 9, 2019.




                                                  2
                Case 8:19-bk-04614-MGW          Doc 31      Filed 08/20/19     Page 3 of 55



[Copies of the above reference documents are attached as Composite Exhibit “3”]. Despite the

above transfer of the subject property to the Church of Jobe Trust, which the Debtor owns and

controls, just three months prior to the Petition Date, the Debtor maintains on his schedules that

he still owns and resides in the subject property.

                                      PROCEDURAL HISTORY

          7.       On May 5, 2019, Debtor filed for relief under Chapter 7 of the Bankruptcy Code

(“Petition Date”). [DE 1].

          8.       On August 2, 2019, Creditor filed its Motion for Relief from Automatic Stay. [DE

24].

          9.       On August 6, 2019, Debtor filed his Objection to Motion for Stay from Automatic

Stay. [DE 27].

          10.      BOA is not seeking relief from the automatic stay to pursue foreclosure or a

certificate of title on its Final Judgment of foreclosure or to even address the myriad of title issues

listed above. It is only seeking stay in order to respond to and assert appropriate defense in the

Declaratory Action.

                                              ARGUMENT

          11.      Debtor, who is pro se, filed an objection to Creditor’s request for stay relief to

respond to Debtor’s state court lawsuit filed prepetition against Creditor. As stated, Creditor is not

seeking in personam or in rem relief. Creditor is simply seeking to defend itself in the Declaratory

Action.

          12.      While Debtor’s objection is difficult to decipher as it appears to be mired of theories

and piecemeal of uncited law thrown together, there are a few points to be made for those matters

that Creditor is able to decode.




                                                      3
             Case 8:19-bk-04614-MGW          Doc 31       Filed 08/20/19    Page 4 of 55



       13.      First, Creditor is a secured creditor in a Chapter 7 no asset case is not required to

file or complete a claim form especially when Debtor has listed the debt on his schedules.

       14.      Second, the Debtor has yet to receive its discharge and Creditor is not seeking any

affirmative relief against the Debtor only to merely respond to the state court action launched by

the Debtor that he failed to disclose on his schedules.

       15.      Lastly, Creditor attached the Final Judgment of foreclosure that is basis of its claim

and as the Court is well aware the note and mortgage have merged into the Final Judgment.

       16.      While Creditor does not believe the stay is applicable as it is merely taking

defensive actions in the non-bankruptcy litigation, it seeks relief in abundance of caution to

respond and file dispositive motions in the Debtor’s state court action and to provide notice of the

proceedings to the Trustee. In re Muhlig, 494 B.R. 755 (Bankr. S.D. Fla. 2013) (analyzing

“defensive” actions affecting debtor’s estate).

       17.      This case is a no asset Chapter 7 and deemed a no distribution case by the Trustee,

Creditor believes it is appropriate to obtain the comforts of an order granting stay relief to respond

to the lawsuit launched by the Debtor prepetition.

       18.      The Trustee has no objection to the relief requested.

       WHEREFORE, Creditor, Bank of America, N.A., for all the foregoing reasons,

respectfully requests that this Court enter an Order granting this Motion in its entirety and

providing that the automatic stay be vacated so as to permit Bank of America, N.A. to defend the

pending Declaratory Action and such other and further relief as this Court deems just and proper.




                                                  4
          Case 8:19-bk-04614-MGW             Doc 31   Filed 08/20/19       Page 5 of 55



                                                 FIDELITY NATIONAL LAW GROUP
                                                 Counsel for Bank of America, N.A.
                                                 200 West Cypress Creek Road, Suite 210
                                                 Fort Lauderdale, Florida 33309
                                                 Telephone No: (954) 414-2107
                                                 Facsimile No: (954) 414-2101
                                                 Christian.Savio@fnf.com
                                                 Andrea.Brodsky@fnf.com
                                                 Pleadingsfl@fnf.com

                                                 By: /s/ Christian Savio
                                                        Christian Savio
                                                        Florida Bar No. 0084649


       I HEREBY CERTIFY, pursuant to Local Rule 2002-1, that a copy of the foregoing has

been served electronically through the Court’s EM/ECF system; all creditors identified on the

Martrix attached hereto; and U.S. Mail to:

Neil Edward Haselfeld, pro se
3006 Hawthorne Street
Sarasota, Florida 34239.

Stephen L. Meininger, Trustee
707 North Franklin Street, Suite 850
Tampa, Florida 33602

U.S. Trustee
United States Trustee – TPA7/13
Timberlake Annex, Suite 1200
Tampa, Florida 33602


                                                 By: /s/ Christian Savio
                                                        Christian Savio




                                                5
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 6 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 7 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 8 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 9 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 10 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 11 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 12 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 13 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 14 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 15 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 16 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 17 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 18 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 19 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 20 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 21 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 22 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 23 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 24 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 25 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 26 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 27 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 28 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 29 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 30 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 31 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 32 of 55




                    Composite Exhibit 3
       Case 8:19-bk-04614-MGW              Doc 31      Filed 08/20/19        Page 33 of 55




7. Your Affiant notices that the only court lawfully authorized by the People pursuant to
said Constitution to hear matters in controversy of the People, civil or criminal, is a court
that conforms to and functions in accordance with Article III Section 2 of said
Constitution in which all officers of the court have and abide by their sworn and
subscribed oaths of office supporting and defending the Rights of the People, and in
which all matters are heard in accordance with all aspects of due process of law and only
Trial by jury and in keeping with the Amendments V, VI, and VII.

8. Your Affiant notices that pursuant to this supreme Law of the Land and the God given
Rights secured and guaranteed therein, said Constitution is established to ensure that the
dominion granted by God to all People, on this land, shall endure, and ensure forever that
this People on this land be free from any and all slavery, indenturement, tyranny, and
oppression under color of any law, statute, code, policy, procedure, or of any other type.

9. Your Affiant further notices that pursuant to said Constitution, Affiant cannot be
compelled, manipulated, extorted, tricked, threatened, placed under duress, or coerced, or
so effected by any Natural Person, who individually, or in any capacity as or under any
Artificial Person, agency, entity, officer, or party, into the waiving of any of Affiant's
Rights or to act in contradiction thereof, or to act in opposite of the moral conscience and
dominion granted Affiant by God, nor can Affiant be deprived of any of these Rights,
privileges, and immunities except by lawful process in accordance with said Constitution,
without that Natural and/or Artificial Person, in whatever capacity, in so doing, causing
injury to your Affiant and thereby committing numerous crimes, requiring lawful
punishment therefrom.

Further, Affiant sayeth naught.



                                                 Your Name


Before me,,d;;      L /&>£#/)                     , a Notary Public duly authorized by the

State of Florida, personally appeared Neil E. Haselfeld, who has sworn to and

subscribed in my presence, the foregoing document, on this 28th day of February

in the Year 2012.



                                                 ��
                                                  NOTARY
                                                                      �·····..··••, PUBLlC-ST ATE OF FLORIDA
                                                                                  ,, Michael S. Doyle
                                                                     [ .W �Commission #0D886816
                                                                      "'-�··· Expires:       MAY OS, 2013
                                                                     BOND�:D lllllU ATI.ANTIC BONDING CO., INC.
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 34 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 35 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 36 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 37 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 38 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 39 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 40 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 41 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 42 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 43 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 44 of 55
           Case 8:19-bk-04614-MGW                       Doc 31     Filed 08/20/19       Page 45 of 55




                                                                                         RECORDED IN OFF IC Il'iL
                                                                                       INSTRUMENT I 2019013023RECO RDS
                                                                                        February 01, 2019 02 394 02PG(S)
                                                                                               KAREN E RUSHING        PM
                                                                                          CLERK OF THE CIRCUIT COURT
                                                                                              SARASOTA COUNTY, FL

                                                                                                 Doc Stamp-Deed                   $0 70
                                                                                        I 111111 1 11 1111111111 111 1 111111111111 1 lllll 1 11111 1 1111


                                        Quitclaim Deed
RECORDING REQUESTED BY ________
AND WHEN RECORDED MAIL TO:
____________ __ , Grantee(s)



Consideration: $______
Property Transfer Tax:$ [10 <_{'_5-/1 CD I 2?
Assessor's Parcel No.:--�---�..,,__ ____
PREPARED BY:              Ne. ; I     t=1 �"e   1/e- ll                 certifies herein that he or she has prepared
this Dee
           14u�                                                               7---/,.../ 17
Signature of Preparer                                                      Date of Preparation
                                                 /)
           rJ   .Q.._�   I {-{ "-.Sc., l fc:., I �
Printed Name of Preparer


THIS QUITCLAIM DEED, executed on       ?-- � I - I 9                                 in the County of
     5 CL�e>tz,L,        , State of FI e <,�
by Grantor(s),              /'J
                  e. � ( �cl uJo-r&-        ��\.{:-�_Jo()     0
whose post office address is 3Q£; &> 1-\ ,,._ ..J th O rvi-e             5-\- Sa.. r� �                   � L 3 l( 'L.. 3 ,9
to Grantee(s),            C\.0--r<:_lri OF,,__) 0\)       e   I��s-t
whose post office address is                  Jee:>� \-to.... W-\: �tv"V\-€.-   S-\--- S <11_/0-�o� PL                             342/'J

WITNESSETH, that the said Grantor(s), --�-----�---�---------
                                                               0
                                                          __ _1_1_
for good consideration and for the sum of __::::l_-e.__"1_.1\-   0 0
                                                                  ___________

($     l O .. 0 D                 ) paid by the said Grantee(s), the receipt whereof is hereby acknowledged,
does hereby remise, release and quitclaim unto the said Grantee(s) forever, all the right, title

© SmartLegatForms                                                                                LF298 Quitclaim Deed 7-17, Pg. 1 of 4
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 46 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 47 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 48 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 49 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 50 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 51 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 52 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 53 of 55
Case 8:19-bk-04614-MGW   Doc 31   Filed 08/20/19   Page 54 of 55
                            Case 8:19-bk-04614-MGW
Label Matrix for local noticing              BANK OF AMERICADoc 31 Filed 08/20/19                      Page   55 Express
                                                                                                         American of 55
113A-8                                       c/o Fidelity National Law Group                              PO Box 650448
Case 8:19-bk-04614-MGW                       200 W Cypress Creek Rd, Ste 210                              Dallas, TX 75265-0448
Middle District of Florida                   Fort Lauderdale, FL 33309-2175
Tampa
Fri Aug 2 09:18:02 EDT 2019
American Express National Bank               BAC Home Loans Servicing, LP                                 Bank of America, N.A.
c/o Becket and Lee, LLP                      fka Countrywide Home Loans Servicing, LP                     Post Office Box 31785
Post Office Box 3001                         9000 Southside Blvd, #600                                    Tampa, FL 33631-3785
Malvern, PA 19355-0701                       Jacksonville, FL 32256-0789


City Of Sarasota                                     Federal Home Loan Bank Board                         Fifth Third Bank
Finance Dept. rm. 114                                8200 Jones Branch Drive                              Post Office Box 9013
1565 1st St.                                         McLean, VA 22102-3107                                Addison, TX 75001-9013
Sarasota, FL 34236-8501


(p)FIFTH THIRD BANK                                  Mortgage Electronic Registration Systems, In         (p)PORTFOLIO RECOVERY ASSOCIATES LLC
MD# ROPS05 BANKRUPTCY DEPT                           Corporate Headquarters                               PO BOX 41067
1850 EAST PARIS SE                                   1818 Library Street Suite 300                        NORFOLK VA 23541-1067
GRAND RAPIDS MI 49546-6253                           Reston, VA 20190-6280


Quicken Loans, Inc.                                  SARASOTY COUNTY ADMINISTRATION CENTER                U.S. Trustee
20555 Victor Parkway                                 1660 Ringling Blvd.                                  United States Trustee -TPA7/13
Livonia, MI 48152-7031                               Sarasota, FL 34236-6808                              Timberlake Annex, Suite 1200
                                                                                                          501 E. Polk Street
                                                                                                          Tampa, FL 33602-3949

United States Trustee - TPA7/13                      Walmart                                              Wells Fargo Bank, N.A.
Timberlake Annex, Suite 1200                         PO Box 53097                                         11200 W Parkland Ave.
501 E Polk Street                                    Atlanta, GA 30355-1097                               Milwaukee, WI 53224-3127
Tampa, FL 33602-3949


Neil Edward Haselfeld                                Ronald J O’Donnell                                   Stephen L Meininger
3006 Hawthorne St.                                   29982 Ansel Lane                                     707 North Franklin Street
Sarasota, FL 34239-3219                              Highland, CA 92346-7729                              Suite 850
                                                                                                          Tampa, FL 33602-4400




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Fifth Third Bank                                     Portfolio Recovery Associates, LlC                   End of Label Matrix
Mail Drop 1 MOC 266                                  Post Office Box 41067                                Mailable recipients      20
Cincinnati, OH 45263                                 Norfolk, VA 23541                                    Bypassed recipients       0
                                                                                                          Total                    20
